NAVISTAR FINANCIAL CORPORATION AND SUBSIDIARIES CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES MILLIONS OF DOLLARS Exhibit 12 For the Years Ended October 31, 2007 2006 2005 2004 2003 Earnings Income before taxes $ 105.4 $ 127.2 $ 123.4 $ 113.7 $ 71.7 Fixed charges 238.0 194.6 133.3 98.9 123.9 Earnings before fixed charges $ 343.4 $ 321.8 $ 256.7 $ 212.6 $ 195.6 Fixed charges Interest expense 238.0 194.6 133.3 98.9 123.9 Total fixed charges $ 238.0 $ 194.6 $ 133.3 $ 98.9 $ 123.9 Ratio of earnings to fixed charges 1.44 1.65 1.93 2.15 1.58 For the purpose of our ratio, earnings consist of the sum of pre-tax income, plus fixed charges. Fixed charges consist of consolidated interest expense of the US Borrower and its consolidated Subsidiaries, and dividends on any preferred stock of the US Borrower or other scheduled payments of a similar nature. E-19
